Citation Nr: 0308830	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $22,093.00.

(A number of medical issues are are addressed in a separate 
decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to June 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) from an appeal of a February 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Jackson, 
Mississippi that denied the veteran's request for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $22,093.00.

In a VA Form 21-438, Statement of the Case, dated in 
September 2002, the veteran canceled all hearing requests 
outstanding at that time.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  An overpayment of $22,093.00 was created when the veteran 
received pension benefits which were paid based on incomplete 
information regarding the veteran's family income.

3.  Recovery of the overpayment in the amount of $22,093.00 
from the veteran would not be against equity and good 
conscience.


CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $22,093.00 is not warranted. 38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of letters in June 2000 and February 
2001; the discussion in the December 1996 rating decision; 
and, the May 2001 statement of the case.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken. 

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The VA has satisfied its 
duties to notify and assist the veteran.


Background.  

The facts pertaining to the claim for a waiver of overpayment 
of pension are not in dispute.  The veteran originally 
applied for VA nonservice-connected pension benefits in 
December 1995.  In his claim form, he reported that he did 
not have any income.  In a decision of December 1996, the RO 
determined that the veteran was entitled to a nonservice-
connected pension.  The VA subsequently began paying the 
veteran pension benefits.

In a letter from the RO dated in December1996, the veteran 
was notified that the VA pays a pension which is the 
difference between countable annual income and a maximum 
annual rate.  It was noted that his award had been based on 
countable income of zero dollars from February 1, 1996.  This 
had been determined based on the veteran's report of having 
earned zero dollars.  It was further noted in the letter 
that:

The rate of VA pension depends on total "family" income 
which includes the payee's income and that of any 
dependents. We must adjust the payments whenever this 
income changes. You must notify us immediately if income 
is received from any source other than that shown above. 
You must also report any changes in the income shown 
above. Your failure to promptly tell VA about income 
changes may create an overpayment which will have to be 
repaid.

In June 2000, the RO wrote to the veteran and notified him 
they had received income verification information which 
showed that the veteran had been receiving Social Security 
Administration (SSA) benefits of $593.00 monthly.  He was 
advised that his benefits would be reduced effective December 
1, 1999, based on this reported income.  It was noted that 
because of this change, he had been overpaid. 

In August 2000, the RO wrote to the veteran and notified him 
they had received SSA income verification information which 
showed that the veteran and his son both received SSA 
benefits prior to December 1999.  It was noted he had been 
entitled to SSA benefits since May 1998 and received his 
first check in June 1998.  

In September 2000, the veteran submitted a financial status 
report in which he said that he was unable to pay his debt to 
the VA.  The only income he had was his VA pension and SSA.  
He requested a waiver as he was unable to get by if he had to 
pay back the money.

In February 2001, the Committee on Waivers and Compromises 
denied the claim for a waiver.  The Committee determined that 
the veteran was free of fraud, misrepresentation, or bad 
faith in creating the debt.  He however was at fault in the 
creation of the debt in that he failed to report a change of 
family income timely and accurately.  The RO noted that the 
veteran's financial status report reflected monthly expenses 
of $1,163.66 and an income of $1,015.00.  Review of the debts 
revealed that all but one of his debts was to be paid off 
within 6 months.  This would leave him a positive balance of 
$60.66 per month.  

In April 2001 the RO received a notice of disagreement. The 
veteran restated his  monthly expenses as $1,123.24.  He 
again asked for a waiver of his debt.


Criteria, and analysis. 

Basic entitlement to pension exists if, among other things, 
the veteran meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.274.  The maximum annual rate is periodically increased 
from year to year. 38 C.F.R. § 3.23(a).

The veteran does not dispute the amount of the overpayment.  
With respect to the issue of whether a waiver of the 
overpayment is warranted under the facts of this case, the 
veteran contends that he is unable to repay the overpayment 
of pension benefits in the amount of $22,093.00.  

There cannot be any indication of fraud, misrepresentation, 
or bad faith on the part of the person seeking the waiver.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964(a), 
1.964(a)(2).  The misrepresentation must be more than non-
willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  The 
term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of 
an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  After reviewing the record, the Board finds 
that the evidence does not reflect fraud, misrepresentation, 
or bad faith.  Therefore, the request for a waiver may be 
considered.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults. Weighing fault of debtor 
against Department of Veterans Affairs fault.

(3)  Undue hardship. Whether collection would deprive 
debtor or family of  basic necessities.

(4)  Defeat the purpose. Whether the withholding of 
benefits or recovery would nullify the objective for 
which the benefits were intended.

(5)  Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.

(6)  Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to accurately 
report his financial status, such as a change in the amount 
of his income, as he had been requested to do on an ongoing 
basis, directly resulted in the creation of the overpayment.  
Although the veteran in essence, contends that he was not 
aware that he had to report such information, the Board notes 
that several VA letters specifically advised him to do so.  
Therefore, the Board does not agree with the veteran's 
contention that he was not at fault in creating the 
overpayment.

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the veteran's income had not been 
fully reported.

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The first 
financial status reports show that the veteran has a balance 
of $60.66 per month available for use in repaying the 
overpayment. In his most recent financial status reports 
received in June 2001, the veteran indicated that he had a 
large monthly deficit, however he did not list his VA pension 
benefits on that form.  Therefore, the information does not 
give an accurate picture of his financial condition.  The 
income from the veteran's VA benefits may be considered when 
determining whether he has the means with which to repay his 
debt.    

The Board finds no reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The pension program was intended to 
aid persons with less income or higher medical expenses than 
the appellant.  Therefore, recovery of the overpayment would 
not defeat the purpose of the VA pension benefits program as 
long as it is recovered in small increments each month.

The provision regarding unjust enrichment is applicable in 
this case.  The veteran has received an overpayment of 
benefits to which he was not entitled under the law. Waiver 
of the collection of that overpayment would result in unjust 
enrichment to the veteran.

Finally, the Board notes that there is no indication that the 
veteran has changed his position to his detriment based on 
reliance on VA benefits.  He has not reported that he made 
any large purchases or incurred other large debts based on an 
expectation of receiving VA benefits.

In summary, all of the elements set forth in 38 C.F.R. § 
1.965 weigh against the veteran 's claim for a waiver.  Based 
on consideration of the foregoing elements, the Board finds 
that recovery of the $22,093.00 overpayment from the veteran 
would not be against equity and good conscience.  
Accordingly, a waiver is not warranted.



ORDER

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $22,093.00 is denied.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

